DETAILED ACTION
	This office action is in response to the amendment filed on January 11, 2021.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2020 has been considered by the examiner.


Response to Arguments
Applicant’s arguments, see pages 6-7 of Applicant’s Remarks, filed 01/11/2021, with respect to claims 5, 6, 11 and 14 have been fully considered and are persuasive.  
Therefore, the rejections of claims 5, 6, 11 and 14 have hereby been withdrawn. 


Reasons for Allowance
Claims 5, 6, 11, 14 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 5, the prior art of record fails to disclose or suggest, nor would it be obvious to modify the prior art of record so as to include, in which a drive control apparatus for a switching element comprises:
a current detection circuit that detects, as the sense voltage of the sense element, a terminal voltage of the resistor as a first sense voltage and a terminal voltage of the capacitor as a second sense voltage, and detects the overcurrent or the short-circuit state of the switching element by comparing the first sense voltage with a first threshold voltage, wherein the determination circuit is provided to clamp a gate voltage of the switching element, based on a detection signal of the current detection circuit and detect the overcurrent or the short-circuit state of the switching element by comparing the second sense voltage with a second threshold voltage.
Dependent claims 6, 11 and 14 are considered to be allowable by virtue of their dependencies on independent claim 5.
Regarding independent claim 15, the prior art of record fails to disclose or suggest, nor would it be obvious to modify the prior art of record so as to include, in which a drive control apparatus for a switching element comprises:
the discharge switch includes a first discharge switch connected between terminals of the capacitor and a second discharge switch connected between terminals of a series circuit of the capacitor and the sense resistor, and the determination circuit is provided to detect an overcurrent or a short-circuit state of the switching element by comparing the sense voltage of the sense element with a threshold voltage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Singh whose telephone number is (571)270-0708.  The examiner can normally be reached on Monday - Friday 6A-6P CST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David A. Singh/Examiner, Art Unit 2838


/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838